          Case 7:20-cv-05054-CS Document 42 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NIKKIA T. MCCLAIN,
                                                       Case No. 7:20-cv-05054-CS
                                     Plaintiff,
                                                       NOTICE OF APPEARANCE
                     -against-

AUTOEXPO ENT. INC. f/k/a
AUTO EXPO ENT. INC.,
RESPECT AUTO GROUP I LLC d/b/a
YONKERS KIA,
OMID ELYAHOU,
MAX COLIMON,
CHRISTINA CASTELUCHE,
SANTANDER CONSUMER USA INC.,
CAPITAL ONE, NATIONAL ASSOCIATION
d/b/a CAPITAL ONE AUTO FINANCE,
EXETER FINANCE LLC,
700 CREDIT LLC,
TRANS UNION, LLC,
EQUIFAX INFORMATION SERVICES LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,

                                     Defendants.

       PLEASE TAKE NOTICE that Kudman Trachten Aloe LLP hereby appears in the above-

captioned action on behalf of defendant Respect Auto Group I LLC and demands that all papers

in this action be served upon the undersigned at the address stated below.

Dated: New York, New York
       August 12, 2020
                                     By:     _______________________
                                             Paul H. Aloe
                                             David N. Saponara
                                             KUDMAN TRACHTEN ALOE LLP
                                             Empire State Building
                                             350 Fifth Avenue, 68th Floor
                                             New York, New York 10118
                                             Tel: (212) 868-1010
                                             paloe@kudmanlaw.com
                                             dsaponara@kudmanlaw.com

                                             Attorneys for Defendant
                                             Respect Auto Group I LLC
